STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 19, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
TIMOTHY C. STAFFORD,                                                          OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0732 (BOR Appeal No. 2046717)
                   (Claim No. 970060337)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CECIL I. WALKER MACHINERY COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Timothy C. Stafford, pro se, appeals the decision of the West Virginia
Workers’ Compensation Board of Review. The West Virginia Office of the Insurance
Commissioner, in its capacity as administrator of the Old Fund, by Brandolyn N. Felton, its
attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 18, 2012, in which
the Board affirmed a November 29, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s December 28,
2009, decision which denied a request to reopen the claim for additional medical treatment. The
Office of Judges’ Order also affirmed the claims administrator’s April 5, 2010, Order which
denied a request to reopen the claim for permanent partial disability benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
                                                1
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Stafford, an engine mechanic, injured his back in the course of his employment on
April 21, 1997. The claim was held compensable and on July 9, 1998, he received a 3%
permanent partial disability award. On December 28, 2009, the claims administrator denied a
request to reopen the claim for additional medical benefits. On April 5, 2010, the claims
administrator denied a request to reopen the claim for permanent partial disability benefits. Mr.
Stafford last received significant treatment for his compensable injury in October of 2003.

       The Office of Judges held that both of Mr. Stafford’s requests were properly denied.
Pursuant to West Virginia Code § 23-4-16(a)(4) (2005), requests for additional medical benefits
must be denied if the claimant has not received any significant medical treatment for a period of
five years. In this case, the Office of Judges determined, from the evidentiary record, that Mr.
Stafford has not received significant medical treatment for his 1997 compensable injury since
October of 2003. The request for additional medical benefits was made on December 5, 2009.
This was determined to be outside of the statutory five year time period.

       The Office of Judges also held that, pursuant to West Virginia Code § 23-4-16(a)(2)
(2005), Mr. Stafford’s request to reopen the claim for additional permanent partial disability
must also be denied. The Office of Judges determined that the request exceeds the five year time
period in which claims may be reopened. Mr. Stafford was given a permanent partial disability
award of 3% on July 9, 1998. Therefore, he was entitled to reopen his claim only if he filed for
reopening within five years of receiving the award. Mr. Stafford did not make the request to
reopen the claim until March of 2010. Therefore, the request was not timely made.

        The Board of Review correctly adopted the findings of fact and conclusions of law of the
Office of Judges and affirmed its Order in its May 18, 2012, decision. Because both of Mr.
Stafford’s requests fall outside of the statutorily allotted five year periods, this Court agrees with
the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: December 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                  2